DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7 and 8 are objected to because of informalities.
Claim 2 ends with a comma.  Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP § 608.01(m), citing Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claims 7 and 8 recite the phrase:  “such that a the diameter of a light flux”.  It is believed that this phrase was intended to recite:  “such that the diameter of the light flux”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 13-15 recite several variations of the phrases:  “first light condensing optical element” and “second light condensing optical element”, sometimes omitting the word “light” or omitting the word “optical”, and sometimes replacing the word “element” with the word “system”.  Although it is believed that each of these phrases refers to the same two components of the claimed invention, such inconsistency raises doubt as to the clarity of what is intended by the claim language.
For examination, these phrases will be treated simply as:  “first light condensing element” and “second light condensing element”.
Claims 4, 6 and 8 inherit the deficiencies of Claim 2.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all of the limitations of the claim upon which they depend.
Claims 3 and 4 recite an angular magnification of “1 or more and 2.5 or less”, wherein the angular magnification is defined as “the maximum viewing angle of the virtual image [MVA] with respect to the maximum emission angle of the image light that is emitted from the pupil expanding element [MEA]”.  To write this mathematically (based on the Examiner’s best understanding):  MVA / MEA = 1 to 2.5.
However, Claim 1, from which Claims 3 and 4 depend, recites that “a maximum emission angle of the image light that is emitted from the pupil expanding element [MEA] is smaller than a maximum viewing angle of the virtual image [MVA]”.  To write this mathematically (based on the Examiner’s best understanding):  MEA < MVA.
Returning to the first mathematical statement above [MVA / MEA = 1 to 2.5], for MVA / MEA to equal 1, that means that MVA and MEA would have to be equal to each other.  But this would contradict the second mathematical statement above [MEA < MVA] because MEA must be less than MVA.  Therefore, the claimed mathematical relationship of “MVA / MEA = 1” of Claims 3 and 4 fails to include all of the limitations of the independent Claim 1.
For examination, the limitations of Claims 3 and 4 relating to angular magnification will be treated as reciting “an angular magnification … is more than 1 and is 2.5 or less”.
Claims 7 and 8 inherit the deficiencies of Claims 3 and 4, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 1-4 and 8-14 of U.S. Pat. No. 10,739,601 of Yonekubo et al. (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1-15 is met by corresponding Claims 1-4 and 8-14 of the patent, as correlated below.

Claim Number of Present Application
Claim Element of the Present Application
Corresponding Claim Language of U.S. Pat. No. 10,739,601 of Yonekubo et al.
1
An image display device comprising:
Claim 1 of Yonekubo recites:  An image display device comprising:

an image generating unit that emits an image light
an image generating unit that emits first image light

a pupil expanding element that expands a diameter of a light flux included in the image light
a pupil expanding element that expands a diameter of a light flux included in the first image light from the image generating unit to obtain second image light

a light condensing optical system that condenses the image light and generates a virtual image on an eye of a viewer
a first light condensing optical system that condenses the second image light and forms an intermediate image; and a second light condensing optical system that condenses light from the intermediate image and generates a virtual image on an eye of a viewer

wherein, the image light from the image generating unit enters the pupil expanding element
pupil expanding element expands a diameter of a light flux included in the first image light from the image generating unit

and the pupil expanding element emits the image light to the light condensing optical system
first light condensing optical system that condenses the second image light [from the pupil expanding element]

a maximum emission angle of the image light that is emitted from the pupil expanding element is smaller than a maximum viewing angle of the virtual image
a maximum emission angle of the first image light is smaller than a maximum viewing angle of the virtual image

the diameter of a light flux included in the image light that is emitted from the pupil expanding element is greater than a diameter of a light flux included in the virtual image
the diameter of the light flux included in the second image light is greater than that of a light flux included in the virtual image



2
wherein the light condensing optical element includes a first light condensing optical element and a second condensing optical element
Claim 1 of Yonekubo recites:  first light condensing optical system … second light condensing optical system

the first light condensing element condenses the image light that is emitted from the pupil expending element and forms an intermediate image
first light condensing optical system that condenses the second image light and forms an intermediate image

the second light condensing element condenses light from the intermediate image and generates the virtual image on the eye of the viewer
second light condensing optical system that condenses light from the intermediate image and generates a virtual image on an eye of a viewer



3
wherein an angular magnification, which is defined as the maximum viewing angle of the virtual image with respect to the maximum emission angle of the image light that is emitted from the pupil expanding element, is 1 or more and 2.5 or less
Claim 2 of Yonekubo recites:  wherein an angular magnification, which is defined as the maximum viewing angle of the virtual image with respect to the maximum emission angle of the first image light, is 1 or more and 2.5 or less



4
wherein an angular magnification, defined as a substantial focal distance of the first light condensing optical system is divided by a substantial focal distance of the second light condensing optical system, is 1 or more and 2.5 or less
Claim 2 of Yonekubo recites:  wherein an angular magnification, which is defined as the maximum viewing angle of the virtual image with respect to the maximum emission angle of the first image light, is 1 or more and 2.5 or less



5
wherein the angular magnification is 1.1 or more and 1.7 or less
Claim 3 of Yonekubo recites:  wherein the angular magnification is 1.1 or more and 1.7 or less



6
wherein the angular magnification is 1.1 or more and 1.7 or less
Claim 3 of Yonekubo recites:  wherein the angular magnification is 1.1 or more and 1.7 or less



7
wherein a magnification ratio of the pupil expanding element is such that a the diameter of a light flux included in the image light that is emitted from the pupil expanding element is equal to or greater than a size obtained by multiplying the diameter of the light flux included in the virtual image by the angular magnification
Claim 4 of Yonekubo recites:  wherein a magnification ratio of the pupil expanding element is such that a diameter of the light flux included in the second image light is equal to or greater than a size obtained by multiplying a diameter of the light flux included in the virtual image by the angular magnification



8
wherein a magnification ratio of the pupil expanding element is such that a the diameter of a light flux included in the image light that is emitted from the pupil expanding element is equal to or greater than a size obtained by multiplying the diameter of the light flux included in the virtual image by the angular magnification
Claim 4 of Yonekubo recites:  wherein a magnification ratio of the pupil expanding element is such that a diameter of the light flux included in the second image light is equal to or greater than a size obtained by multiplying a diameter of the light flux included in the virtual image by the angular magnification



9
wherein the image generating unit is a light scanning device which scans the light emitted from a light source unit to obtain the image light
Claim 8 of Yonekubo recites:  wherein the image generating unit is a light scanning device which scans the light emitted from a light source unit to obtain the first image light



10
wherein the image generating unit includes an electro-optical device and a collimator lens
Claim 9 of Yonekubo recites:  wherein the image generating unit includes an electro-optical device and a collimator lens



11
wherein the pupil expanding element is an optical element in which a plurality of light guiding materials are bonded to each other through a half mirror layer
Claim 10 of Yonekubo recites:  wherein the pupil expanding element is an optical element in which a plurality of light guiding materials are bonded to each other through a half mirror layer



12
wherein the pupil expanding element is an optical element including a diffraction element
Claim 11 of Yonekubo recites:  wherein the pupil expanding element is an optical element including a diffraction element



13
wherein the first light condensing optical system is an optical system having at least positive power and negative power, and totally has the positive power
Claim 12 of Yonekubo recites:  wherein the first light condensing optical system is an optical system having at least positive power and negative power, and totally has the positive power



14
wherein the second light condensing optical system is a concave mirror having the positive power in a plane including at least the image generating unit, the pupil expanding element, and the eye of the viewer
Claim 13 of Yonekubo recites:  wherein the second light condensing optical system is a concave mirror having the positive power in a plane including at least the image generating unit, the pupil expanding element, and the eye of the viewer



15
wherein the second light condensing optical system is a reflective type hologram having the positive power in the plane including at least the image generating unit, the pupil expanding element, and the eye of the viewer
Claim 14 of Yonekubo recites:  wherein the second light condensing optical system is a reflective type hologram having the positive power in the plane including at least the image generating unit, the pupil expanding element, and the eye of the viewer





Allowable Subject Matter
Claims 1-15 are allowable assuming satisfactory resolution of the claim objections, 35 USC 112(b) issues, 35 USC 112(d) issues, and double patenting rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various image display devices, including:


    PNG
    media_image1.png
    250
    557
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising the combined features of:


    PNG
    media_image2.png
    174
    554
    media_image2.png
    Greyscale


With respect to Claims 2-15, these claims each depend from Claim 1, and are therefore allowable for at least the reasons stated above, assuming satisfactory resolution of the claim objections, 35 USC 112(b) issues, 35 USC 112(d) issues, and double patenting rejections explained above.

Related Prior Art
The following references are cited to show prior art which is closely related to the present invention, but which does not disclose or suggest all of the presently-claimed features:  (1) US 2015/0260987 of Weingarten et al. (cited in the IDS of 7/14/2020); and (2) US 2015/0061975 of Komatsu et al. (also cited in the IDS of 7/14/2020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872